U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A Amendment No. 4 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2005 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25845 Golden Health Holdings, Inc. (Name of small business issuer in its charter) Nevada 87-0385103 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Unit 979, 9/F, HITEC, 1 Trademart Drive, Kowloon Bay, Hong Kong (Address of principal executive offices) Issuer's telephone number: + Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share (Title of each class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this formand no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yes [X]No [] State issuer’s revenue for its most recent fiscal year:$-0- State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) There is no active public market for the issuer’s common equity as of the date of this report. The number of shares of common stock outstanding, par value $.001 per share, of the issuer as of September 30, 2005 wasapproximately 161,998,672 shares. Documents Incorporated By Reference :None Transitional small business disclosure format (check one) Yes []No [ X ] Table of Contents PART I Item 1. Description of Business 1 Item 2. Description of Property 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market for Common Equity and Related Stockholder Matters 2 Item 6. Management’s Discussion and Analysis or Plan of Operation 3 Item 7. Financial Statements 6 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 6 Item 8A. Controls and Procedures 6 Item 8B. Other Information 6 PARTIII Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 7 Item 10. Executive Compensation 8 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 9 Item 12. Certain Relationships and Related Transactions 10 Item 13. Exhibits 10 Item 14. Principal Accountant Fees and Services 11 PART I ITEM 1.
